Opinion by
Judge Ward:
If a person asks to be made a party to a pending action in order to enable him to make claim to or assert a lien on property which is the subject of the action, or which the plaintiff is seeking by at*838tachment to subject to the satisfaction of his debt, the amount in controversy between such person, and the claimant of the property or its proceeds can not in any event exceed the value of the property which the intervening party claims or claims a lien upon.
H. Clay White, for appellant.
In this casp the attachment of the appellees was levied upon ten acres of tobacco, raised on three different farms. It was all sold together for $366.41. ■ Appellant claimed that four acres of it was raised on the land rented by him to one of the defendants in the attachment suit, for the rent of which land the defendant had promised to pay him $100. He claims that he had a landlord’s lien on the tobacco raised on the said four acres of land to secure the payemnt of his rent. But he does not say what said tobacco was worth; he does not say that it was worth as much as his claim, or that it sold for enough to pay his claim. His application to be made a party was rejected. He has appealed. The plaintiffs in the attachment suits are the only appellees. It does not appear that the amount in controversy is as much as $100. This court has therefore no jurisdiction, and the appeal must be and is dismissed.